EXHIBIT 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth our computation of the ratio of earnings to fixed charges for the years ended as indicated: In thousands, except ratios Income before income taxes (3) Plus: Fixed charges (1) Income available to cover fixed charges Ratio of earnings to fixed charges (1)Fixed charges: Interest expense Interest portion of rent expense (2) Capitalized interest - - - Total Fixed Charges (2)One-third of total rent expense is the portion deemed representative of the interest factor. (3)Income before income taxes from 2006 through 2009 revised to reflect the change in accounting for inventory.See Note 2 in the Notes to the consolidated financial statements in Item 8. For the purposes of computing the ratio of earnings to fixed charges, earnings are defined as income before income taxes plus fixed charges.Fixed charges consist of interest expense (including capitalized interest) and the portion of rental expense that is representative of the interest factor.
